 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11   SAMUEL L. DEXTER,                ) NO. ED CV 18-2195-AG(E)
                                      )
12             Petitioner,            )
                                      )
13        v.                          ) ORDER OF DISMISSAL
                                      )
14   WARDEN/CUSTODIAN-SVSP,           )
                                      )
15                                    )
               Respondent.            )
16                                    )
17

18        Petitioner filed a “Petition for Writ of Habeas Corpus” on
19   October 9, 2018 in the United States District Court for the Eastern
20   District of California.     On October 15, 2018, the United States
21   District Court for the Eastern District of California transferred the
22   action to this Court.     Respondent has not yet filed an answer or a
23   motion for summary judgment.
24

25        On December 4, 2018, Petitioner filed “Petitioner’s Own Motion to
26   Withdraw His Federal Habeas Corpus” (“Motion”), expressing
27   Petitioner’s desire to “withdraw” the Petition.        Petitioner states
28   that the jailhouse lawyer who assertedly drafted the Petition
 1   allegedly defrauded Petitioner by misrepresenting the facts of the

 2   case.    Petitioner also states that he has obtained new counsel and

 3   wishes to exhaust new claims in state court.

 4

 5          The Court construes the Motion as a notice of voluntary dismissal

 6   pursuant to Rule 41(a)(1)(A) of the Federal Rules of Civil Procedure.

 7   Under Rule 41(a)(1)(A), the action is deemed dismissed by operation of

 8   law.    See Commercial Space Management Co. v. Boeing Co., 193 F.3d

 9   1074, 1078 (9th Cir. 1999) (“it is beyond debate that a dismissal
10   under Rule 41(a)(1) is effective on filing, no court order is
11   required, the parties are left as though no action had been brought,
12   the defendant can’t complain, and the district court lacks
13   jurisdiction to do anything about it”).       Accordingly, the Petition is
14   dismissed without prejudice.     See Fed. R. Civ. P. 41(a).
15

16           IT IS SO ORDERED.
17

18    Dated 12/13/2018
19
                                                  ANDREW J. GUILFORD
20                                            UNITED STATES DISTRICT JUDGE
21

22   Presented this 11th day
23   of December, 2018, by:
24

25              /s/
            CHARLES F. EICK
26   UNITED STATES MAGISTRATE JUDGE
27

28

                                          2
